Citation Nr: 1427176	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  08-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for defective vision, to include residuals of a shrapnel injury to the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to January 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 1982 and May 2008 from the Philadelphia, Pennsylvania and St. Petersburg, Florida Regional Offices of the Department of Veterans Affairs (VA).

A brief history of the Veteran's claims is instructive.  The Veteran sought service connection for both back and vision disorders in a February 1982 claim.  The RO denied both of his claims in April 1982.  The Veteran filed a notice of disagreement (NOD) in June 1982.  The RO, however, wrote the Veteran a letter in June 1982 that again provided the reasons for the denial of his service connection claims, and it informed him that if he still wished to file a NOD, he must do so within 30 days.  The Veteran did not do so, and no further action was taken on either claim.

In February 2007, the Veteran again sought service connection for a low back condition.  In a March 2007 letter, the RO informed the Veteran that his previous claim was considered final, and that he would have to submit new and material evidence to reopen his claim.  In September 2007, the RO denied the Veteran's claim for service connection for a low back condition, finding that new and material evidence had not been submitted.  The Veteran filed a NOD, and in July 2008, the RO issued a statement of the case (SOC).  The Veteran then filed a timely substantive appeal.

In its June 2012 remand, the Board summarized this history; the Board concluded that the RO erred by not processing the Veteran's notice of disagreement and issuing a statement of the case.  Accordingly, the Board determined that the Veteran's claims were not final but rather remained (as they have now for more than 30 years) pending.  

The Board remanded the Veteran's claims in order that he be provided with updated notice and that he be provided a SOC on the claim for service connection for an eye disability.  The RO provided such notice in November 2012, and a statement of the case was issued in November 2012.  The Veteran thereafter filed a timely substantive appeal, returning these issues to the Board.  

In its May 2014 informal hearing presentation, the Veteran's representative raised a number of new claims.  The issues of entitlement to service connection for a neck disability, for residuals of broken toes, for gastroesophageal reflux disease, and for hepatitis have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For two reasons, the Veteran's claims must be remanded.  

First, though sporadic VA treatment records have been obtained and associated with the claim file, it is not clear whether the Veteran's complete treatment records have been obtained.  This must be accomplished on remand.

Second, though the Veteran underwent a VA examination in March 1982, new examinations are required to determine the current nature and etiology of the Veteran's claimed conditions.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records and associate them with the claim file.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of any low back disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified low back disability is related to his active service or to any injuries therein.  In formulating this opinion, the examiner must discuss the Veteran's in-service complaints of back pain, his March 1982 diagnosis of back strain, a February 2008 letter from the Veteran's VA treating physician connecting his back disability to his active service, and any lay statements regarding medical history from the Veteran.  

The examination report must include a complete rationale for all opinions expressed.

3.  Also, schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what eye disabilities does the Veteran currently suffer?  Has he suffered from any additional or separate eye disabilities since 1982?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified eye disability had its onset in servicer or is otherwise related to his active service, including his history of a shrapnel injury to the left eye?

c)  Is it at least as likely as not that any identified eye disability is proximately due to, the result of, or aggravated by any of his service-connected disabilities, including coronary artery disease?  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

